                                            Case 4:20-cv-02580-JST Document 12 Filed 05/27/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON GERAY,                                         Case No. 20-cv-02580-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER OF SERVICE
                                                   v.
                                   9
                                                                                              Re: ECF No.
                                  10     ANTHONY MORRISON,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at California Correctional Institution in Tehachapi, California, has filed

                                  14   a pro se action pursuant to 42 U.S.C. § 1983. His complaint is now before the Court for review

                                  15   under 28 U.S.C. § 1915A. He has been granted leave to proceed in forma pauperis in a separate

                                  16   order.

                                  17                                               DISCUSSION

                                  18   A.       Standard of Review
                                  19            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  24   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                  26            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                            Case 4:20-cv-02580-JST Document 12 Filed 05/27/20 Page 2 of 5




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   3   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   4   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   5   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   9   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  10   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  11   Atkins, 487 U.S. 42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that, on May 9, 2017, while housed at Salinas Valley State Prison

                                  14   (“SVSP”), he was assisting a Spanish-speaking inmate prepare legal papers when SVSP officer

                                  15   Morrison assaulted him. Plaintiff was handcuffed and although he did not resist the correctional

                                  16   officers, Officer Morrison lost his temper and hit him with a closed fist at full force on the back of

                                  17   his head while yelling foul language. ECF No. 1 at 3. Plaintiff argues that the assault caused him

                                  18   “atypical and significant hardships of trauma.” Id. Liberally construed, the complaint states a

                                  19   cognizable claim for use of excessive force in violation of the Eighth Amendment.1 Whitley v.

                                  20   Albers, 475 U.S. 312, 319 (1986) (unnecessary and wanton infliction of pain constitutes cruel and

                                  21
                                       1
                                  22     However, it appears that plaintiff has not met the exhaustion requirement set forth in the Prison
                                       Litigation Reform Act, 42 U.S.C. § 1997e(a) (requiring prisoners to exhaust available
                                  23   administrative remedies prior to bring suit pursuant to 42 U.S.C. § 1983), and/or the principles of
                                       Younger abstention or O’Shea abstention compel the Court to abstain from considering this claim,
                                  24   see Younger v. Harris, 401 U.S. 37, 43-54 (1971) (under principles of comity and federalism,
                                       federal court should not interfere with ongoing state criminal proceedings by granting injunctive
                                  25   or declaratory relief absent extraordinary circumstances); Los Angeles Cnty. Bar Ass’n v. Eu, 979
                                       F.2d 697, 703 (9th Cir. 1992) (O’Shea v. Littleton, 414 U.S. 488 (1974), stands for general
                                  26   proposition that federal courts “should be very reluctant to grant relief that would entail heavy
                                       federal interference in such sensitive state activities as administration of the judicial system.”).
                                  27   Plaintiff states that he has not exhausted his administrative remedies with respect to this claim
                                       because the incident “is now at a pre-trial stage in Monterey County Superior Court [Case No.]
                                  28   17cr003094 and therefore the administrative process is on ‘hold’ until the outcome of this case.”
                                       ECF No. 1 at 3.
                                                                                           2
                                           Case 4:20-cv-02580-JST Document 12 Filed 05/27/20 Page 3 of 5




                                   1   unusual punishment forbidden by Eighth Amendment); Hudson v. McMillian, 503 U.S. 1, 6

                                   2   (1992) (core judicial inquiry is whether force was applied in good-faith effort to maintain or

                                   3   restore discipline, or maliciously and sadistically to cause harm).

                                   4                                             CONCLUSION

                                   5          For the foregoing reasons, the Court orders as follows.

                                   6          1.      Liberally construed, the complaint states a cognizable Eighth Amendment claim

                                   7   against defendant SVSP Officer Morrison. The Clerk shall issue summons and the United States

                                   8   Marshal shall serve, without prepayment of fees, a copy of the complaint (ECF No. 1), with all

                                   9   attachments thereto, and a copy of this order upon defendant Officer Anthony Morrison at

                                  10   Salinas Valley State Prison, 31625 Highway 101, Soledad CA 93960. A courtesy copy of the

                                  11   complaint with attachments and this order shall also be mailed to the California Attorney

                                  12   General’s Office.
Northern District of California
 United States District Court




                                  13          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                  14                  a.      No later than 91 days from the date this order is filed, defendant must file

                                  15   and serve a motion for summary judgment or other dispositive motion. If defendant is of the

                                  16   opinion that this case cannot be resolved by summary judgment, defendant must so inform the

                                  17   Court prior to the date the motion is due. A motion for summary judgment also must be

                                  18   accompanied by a Rand notice so that plaintiff will have fair, timely, and adequate notice of what

                                  19   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  20   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                  21   served concurrently with motion for summary judgment).2

                                  22                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  23   must be filed with the Court and served upon defendant no later than 28 days from the date the

                                  24

                                  25
                                       2
                                  26     If defendant asserts that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendant must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                            3
                                           Case 4:20-cv-02580-JST Document 12 Filed 05/27/20 Page 4 of 5




                                   1   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                   2   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                   3                  c.        Defendant shall file a reply brief no later than 14 days after the date the

                                   4   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   5   hearing will be held on the motion.

                                   6          3.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   7   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   8   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                   9   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  10   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  11   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  12   makes a motion for summary judgment that is properly supported by declarations (or other sworn
Northern District of California
 United States District Court




                                  13   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  14   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  15   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  16   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  17   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  18   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  19   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A). (The Rand notice above does

                                  20   not excuse defendant’s obligation to serve said notice again concurrently with a motion for

                                  21   summary judgment. Woods, 684 F.3d at 939).

                                  22          4.      All communications by plaintiff with the Court must be served on defendant’s

                                  23   counsel by mailing a true copy of the document to defendant’s counsel. The Court may disregard

                                  24   any document which a party files but fails to send a copy of to his opponent. Until defendant’s

                                  25   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                  26   but once defendant is represented by counsel, all documents must be mailed to counsel rather than

                                  27   directly to defendant.

                                  28
                                                                                           4
                                           Case 4:20-cv-02580-JST Document 12 Filed 05/27/20 Page 5 of 5




                                   1          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   2   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   3   before the parties may conduct discovery.

                                   4          6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   5   Court informed of any change of address and must comply with the Court’s orders in a timely

                                   6   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   7   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   8   pending case every time he is moved to a new facility.

                                   9          7.      Any motion for an extension of time must be filed no later than the deadline sought

                                  10   to be extended and must be accompanied by a showing of good cause.

                                  11          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  12   case on any document he submits to the Court for consideration in this case.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: May 27, 2020
                                                                                        ______________________________________
                                  15
                                                                                                      JON S. TIGAR
                                  16                                                            United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
